                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION

 UNITED STATES OF AMERICA

 v.                                                         CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC


                          DEFENDANTS’ MOTION TO COMPEL

         Defendants Indivior Inc. and Indivior PLC (collectively, “Indivior” or “Defendants”),

 through undersigned counsel, respectfully request that the Court enter an order requiring the

 government to comply with its obligations under Federal Rule of Criminal Procedure 16(a)(1)(E)

 and Brady v. Maryland, 373 U.S. 83 (1963). The government’s specific failures and the details of

 Indivior’s requests are set forth in the accompanying Memorandum in Support of Defendants’

 Motion to Compel.




                                              -1-
 23059/1/8978549v1
Case 1:19-cr-00016-JPJ-PMS Document 117 Filed 08/16/19 Page 1 of 4 Pageid#: 819
 Dated: August 16, 2019               Respectfully submitted,

                                      INDIVIOR INC. (a/k/a Reckitt Benckiser
                                      Pharmaceuticals Inc.) and INDIVIOR PLC

                                      /s/ Thomas J. Bondurant, Jr.
                                      By Counsel

                                      Thomas J. Bondurant, Jr.
                                      Gentry Locke
                                      10 Franklin Road SE
                                      Roanoke, Virginia. 24022
                                      (540) 983-9389
                                      bondurant@gentrylocke.com

                                      Jennifer S. DeGraw
                                      Gentry Locke
                                      10 Franklin Road SE
                                      Roanoke, Virginia. 24022
                                      (540) 983-9445
                                      degraw@gentrylocke.com

                                      Leigh A. Krahenbuhl (admitted pro hac vice)
                                      Jones Day
                                      77 West Wacker Drive
                                      Chicago, Illinois 60601
                                      (312) 269-1524
                                      lkrahenbuhl@jonesday.com

                                      James R. Wooley (admitted pro hac vice)
                                      Jones Day
                                      901 Lakeside Avenue
                                      Cleveland, Ohio 44114
                                      (216) 586-7345
                                      jrwooley@jonesday.com

                                      James P. Loonam (admitted pro hac vice)
                                      Jones Day
                                      250 Vesey Street
                                      New York, New York 10281
                                      (212) 326-3808
                                      jloonam@jonesday.com

                                      Peter J. Romatowski (admitted pro hac vice)
                                      Jones Day
                                      51 Louisiana Avenue NW
                                     -2-
 23059/1/8978549v1
Case 1:19-cr-00016-JPJ-PMS Document 117 Filed 08/16/19 Page 2 of 4 Pageid#: 820
                                      Washington, D.C. 20001
                                      (202) 879-7625
                                      pjromatowski@jonesday.com


                                      Counsel for Defendants




                                     -3-
 23059/1/8978549v1
Case 1:19-cr-00016-JPJ-PMS Document 117 Filed 08/16/19 Page 3 of 4 Pageid#: 821
                                 CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 16th day of August, 2019.


                                                 /s/ Thomas J. Bondurant, Jr.
                                                 Counsel for Defendants




                                                -4-
 23059/1/8978549v1
Case 1:19-cr-00016-JPJ-PMS Document 117 Filed 08/16/19 Page 4 of 4 Pageid#: 822
